Office Of The Clerk

Court of Appeal, First Circuit

Rodd Naquin
Clerk of Court

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition

Docket Number: 2022 - CW - 0190

Marie Nicholas Greco and Andy John Greco

versus
Michael C. Casadaban, DDS, MD

To: George Koutezky Anding
RAINER, ANDING & MCLINI
8480 Bluebonnet Blvd., Ste. |
Baton Rouge, LA 70810
anding@ramiaw.net

Jonathan A. Cobb
P.O. Box 11590
Alexandria, LA 71315-1590

May 20, 2022

James A. Bolen Jr.

BOLEN, PARKER & BRENNI
709 Versailles Blvd.

P.O. Box 11590

Alexandria, LA 71315-1590

Hon. Wilson E. Fields
300 North Boulevard
Suite 7101

Baton Rouge, LA 70802 1

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

asd

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

MARIE NICHOLAS GRECO AND NO.
ANDY JOHN GRECO

VERSUS

MICHAEL C. CASADABAN, DDS,
MD

2022 CW 0190

MAY 20, 2022

 

In Re: Michael Cc. Casadaban, DDS, MD,
supervisory writs, 19th Judicial
Parish of East Baton Rouge, No. 696810.

applying
District

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED.

WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT